Citation Nr: 0701016	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-16 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Initial evaluation of post-traumatic stress disorder 
(PTSD), currently evaluated as 50 percent disabling.

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.	Entitlement to a nonservice-connected pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 
INTRODUCTION

The veteran had active service from March 1968 to October 
1969.           

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.   


FINDINGS OF FACT

1.	Prior to June 28, 2004, the medical evidence of record 
indicated that the veteran's PTSD resulted in occasional 
occupational and social impairment.  

2.	Beginning on June 28, 2004, the medical evidence of record 
indicated that the veteran's PTSD resulted in substantial 
occupational and social impairment with deficiencies in most 
areas of daily living.  

3.	The medical evidence of record indicates that the 
veteran's PTSD has rendered him unemployable under VA 
guidelines.  

4.	A nonservice-connection pension is not warranted in this 
matter.  


CONCLUSIONS OF LAW

1.	The criteria for an initial rating in excess of 30 percent 
for PTSD had not been met or approximated prior to June 28, 
2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.7, 4.130, Diagnostic Code 9411 (2006).

2.	The criteria for a 70 percent evaluation for PTSD have 
been approximated beginning June 28, 2004.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic 
Code 9411 (2006).

3.	The schedular criteria for a total disability rating based 
on individual unemployability due to a service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.341(a), 4.16(a) (2006).

4.	The veteran does not meet the basic eligibility 
requirements for VA nonservice-connected pension benefits. 38 
U.S.C.A. §§ 101, 1501(4), 1521 (West 2002); 38 C.F.R. §§ 3.2, 
3.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased rating for PTSD, a TDIU, 
and a nonservice-connected pension.  In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
dated in May 2002, June 2004, and October 2004.  38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed 
the veteran of the elements comprising his claims and the 
evidence needed to substantiate the claims.  These letters 
requested from the veteran relevant evidence, or information 
regarding evidence pertaining to the appeals which VA should 
obtain for the veteran (the Board also finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (veteran should be notified that he 
should submit any pertinent evidence in his possession).  
These letters advised the veteran of the respective duties of 
the VA and of the veteran in obtaining evidence needed to 
substantiate his claims.  Id.  And the May 2002 letter was 
issued to the veteran prior to the initial adjudication of 
the veteran's claim for a nonservice-connected pension, while 
the June 2004 letter was issued to the veteran prior to the 
initial adjudication of the veteran's claim for a TDIU.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (VCAA 
notice must be provided to a claimant before the initial 
unfavorable RO decision).

The Board notes two deficiencies with VCAA notification, 
however.  First, for the veteran's PTSD increased rating 
claim, VA issued the October 2004 notice letter to the 
veteran after the initial adjudication of his claim in 
September 2003.  See Mayfield v. Nicholson, 444 F.3d 1328.  
Second, in none of the three VCAA letters did VA provide the 
veteran with information regarding effective dates for the 
award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  

Regarding the late notice on the increased rating claim, 
there is no prejudice to the veteran because VA, in 
accordance with Mayfield, readjudicated the veteran's PTSD 
increased rating claim in January and June 2005 Supplemental 
Statements of the Case (following the October 2004 notice).  
See Mayfield, 444 F.3d 1328.  

Regarding the lack of notice on effective dates, there is no 
prejudice to the veteran because - first, the veteran's TDIU 
will be granted below so defective notice cannot be 
prejudicial to the veteran for this particular claim; second, 
the veteran's pension claim will be denied below so, 
similarly, defective notice for that claim cannot be 
prejudicial to the veteran; and third, with regard to the 
veteran's increased rating claim, thought the Board in part 
grants the veteran's claim below, it finds no prejudice to 
the veteran as any defect with regard to the effective date 
portion of the notice will be rectified by the RO when 
effectuating the veteran's increased rating award.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328.  

As such, the veteran has not been negatively affected by the 
deficiencies with notice here.  In sum, the Board finds that 
VA satisfied VCAA notification requirements in this matter.  
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1). 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the veteran has also been met here.  VA obtained medical 
records relevant to this appeal, and VA provided the veteran 
with compensation examinations for his claims.                

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.

II.  The Merits of the Claim for Increased Rating

The veteran filed a claim to reopen his service connection 
claim for PTSD in April 2003 (his claim was originally denied 
in an unappealed February 1985 rating decision).  In a 
September 2003 rating decision, the RO granted service 
connection for PTSD at 30 percent disabling from the date of 
the April 2003 claim.  The RO then increased this evaluation 
to 50 percent in a June 2005 rating decision, assigning an 
effective date of March 7, 2005.  

The veteran continues to maintain that a still higher 
evaluation is due here.  See AB v. Brown, 6 Vet. App. 35, 38-
39 (1993) (where a claimant has filed a notice of 
disagreement as to a particular rating, assignment of a 
higher but less than maximum rating does not abrogate the 
pending appeal unless the veteran expresses a clear intent to 
do so).  In part, the Board agrees with his claim, and finds 
that for a portion of the appeal period, the criteria for a 
70 percent evaluation have been approximated.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim). 

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

The RO originally service connected the veteran for PTSD 
under Diagnostic Code [DC] 9411 of 38 C.F.R. § 4.130.  The 
medical evidence of record indicates (in a May 2005 VA 
compensation examination report) that the veteran may also 
have depression, disthymia, psychosis, and a schizoaffective 
disorder.  As it is not clear whether these disorders relate 
to the veteran's service-connected PTSD, the Board will 
consider the symptomatology associated with these other 
disorders when considering whether an increased rating is due 
here.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when 
it is not possible to separate the effects of a service-
connected condition from a nonservice-connected condition, 38 
C.F.R. § 3.102, which requires that reasonable doubt on any 
issue be resolved in favor of the veteran, dictates that such 
signs and symptoms be attributed to the service-connected 
condition).  As it has been made clear in a December 2003 VA 
examination report that the veteran's substance abuse is 
separate from his PTSD, the Board will not consider 
symptomatology associated with such disorder when deciding 
this issue.      

Diagnostic Code 9411 addresses PTSD.  Under that code, 
ratings of 0, 10, 30, 50, 70, and 100 percent may be 
assigned.  As the veteran has already been assigned a 30 
percent evaluation, the Board will limit its analysis to 
whether a higher rating (i.e., 50, 70, or 100 percent) would 
be appropriate here.  

A 50 percent rating is warranted under DC 9411 for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating for PTSD is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is warranted under DC 9411 for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.7.  See also Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

In this matter, the Board finds that the 30 percent 
evaluation assigned from the initial effective date is 
warranted, and that, from June 28, 2004, a 70 percent 
evaluation is warranted based on evidence of the veteran's 
anger, behavioral instability, danger to others, and mental 
impairment resulting from the medication used to treat these 
symptoms.  38 C.F.R. § 4.130, DC 9411.  See Fenderson, supra.  

	Prior to June 28, 2004 

The relevant medical evidence of record dated prior to June 
28, 2004 consists of a June 2003 VA compensation examination 
report, a December 2003 VA specialist opinion, and VA 
treatment records dated in March 2004.  This evidence shows 
the veteran to be angry and suspicious, and to experience 
difficulty maintaining an occupation.  But the evidence also 
indicates that the veteran is coherent, logical, cognitively 
sound, and only moderately impaired.    

The June 2003 VA examiner noted the veteran's claims that he 
is emotional, angry, irritable, suspicious, stressed from 
work, isolated socially and romantically, and to experience 
recurrent recollection of his war experiences.  He claimed to 
have difficulty maintaining employment.  The veteran even 
claimed to be violent.  He stated that he had recently 
assaulted a police officer, and prior VA reports indicated 
that he admitted to previous armed robbery, indecent assault, 
and incarceration for drug charges.  The examiner also noted 
the veteran's restricted range of affect.  

But the examiner noted that the veteran was oriented x4, 
exhibited a good memory, normal speech, was able to maintain 
concentration and eye contact, and that he articulated his 
thoughts with clear, goal directed, and relevant responses.  
The examiner reported the veteran as reporting good sleep 
without fatigue, that he had impulse control, did not 
experience depression, was without suicidal or homicidal 
ideation, without regular hallucinations or delusions, 
without panic attacks, without anxiety (with medication use), 
and was without ritualistic behavior.  The examiner noted the 
veteran's regular relationship with his children, and that he 
engaged in activities such as chess and basketball.  And 
importantly, this examiner found that the veteran had no 
other psychiatric disorders besides his PTSD, a substance 
abuse disorder that dated well before the examination, and a 
previously diagnosed personality disorder.    

The December 2003 VA examiner's opinion (he examined the 
record but not the veteran) noted the veteran's long history 
of substance abuse and his family history of substance abuse, 
and found that the veteran's drug abuse was likely not 
related to his PTSD, first diagnosed in 2003.  

The March 2004 VA treatment records mainly reflect the 
substance of the June 2003 examination - that the veteran had 
problems with anger, trust, and fear of adverse behavior, but 
that he was nonetheless oriented, coherent, and functioning 
on a moderately impaired level.  

To find that a rating in excess of 30 percent is due prior to 
June 28, 2004, the Board must find that, at a minimum, the 
criteria noted for a 50 percent evaluation had been 
approximated.  The Board finds that, based on the medical 
evidence prior to that date, those criteria are not 
approximated here.  It is clear that the veteran had 
exhibited anger and difficulty maintaining employment.  But 
the evidence showed the veteran to be coherent and oriented, 
and mentally and emotional intact.  See 38 C.F.R. § 4.130, DC 
9411.  And perhaps most significantly, the June 2003 examiner 
found the veteran with a Global Assessment of Functioning 
(GAF) score of 60.  GAF scores ranging between 51 and 60 
reflect moderate symptoms such as moderate difficulty in 
social and occupational functioning (e.g., few friends, 
conflict with peer or coworkers).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  

Prior to June 28, 2004, the veteran's symptomatology was 
consistently regarded as moderate, and was separate and apart 
from his substance abuse, personality disorder, and criminal 
history.  The Board therefore finds that the criteria for an 
evaluation in excess of 30 percent had not been approximated 
prior to June 28, 2005.  

	From June 28, 2004 

From June 28, 2004, however, the Board finds a 70 percent 
rating appropriate.  

The relevant medical evidence of record dated since June 28, 
2004 consists of VA treatment records, a letter from a VA 
healthcare professional dated in February 2005, a May 2005 VA 
compensation examination report, and a February 2006 VA 
psychiatric report.  Beginning with a June 28, 2004 VA 
treatment record, the evidence indicates that while either 
medicated or unmedicated, the veteran has exhibited 
substantial impairment from his PTSD.  

The June 28, 2004 record (and subsequent VA treatment 
records) showed that the veteran's medication caused him to 
be groggy, experiencing "significant" forgetfulness.  The 
record stated that the veteran could not work because if he 
took his medication he would be too sedated, whereas if he 
did not take his medication, his angry behavior and paranoia 
would render him unemployable.  The record also indicated 
that the veteran had begun to isolate totally, even from his 
children.  The examiner found the veteran with a GAF score of 
45, but did find him oriented x3, with good eye contact, with 
logical thinking, with clear and coherent speech, with an 
affect congruent with mood, with no exc/ret psychomotor 
activity, and without evidence of delusional thoughts.  

The February 2005 letter noted the veteran's uncontrollable 
"severe" anger, isolation, sleep disturbance, paranoia, 
hypervigilance, distrust, depressed mood, low energy, war-
related nightmares, intrusive thoughts, and intolerance of 
trivial conversation and people in general.  The writer also 
noted that this symptomatology rendered the veteran 
unemployable, as did the substantial sedative effects of the 
medication prescribed to address these symptoms.  

The May 2005 VA compensation examination report noted that 
the veteran's PTSD symptoms render him severely disabled due 
to his severe antisocial behavior and occupational impairment 
stemming from anger - or from the significant sedative 
effects of the medication used to control these symptoms.  
This examiner also noted adverse cognitive effects apparent 
in the examination, such as the veteran's difficulty in 
understanding questions.  The examiner stated that the 
veteran may also have a schizoaffective disorder.  The 
examiner noted the veteran's homelessness (also evidenced by 
a submission from the veteran's representative dated in March 
2005).  And the examiner assigned the veteran a GAF score of 
40.  GAF scores ranging between 31 and 40 reflect major 
impairment in such areas as social and family life, and 
occupation.  See Carpenter, supra.    

The February 2006 report indicated that the veteran also had 
begun to manifest psychomotor agitation or retardation, 
decreased energy, difficulty concentrating, hallucinations, 
delusions, or paranoid thinking, apprehensive expectations, 
and vigilance and scanning.  The report noted moderate 
restriction of activities of daily living, but marked 
difficulties in social functioning, and frequent deficiencies 
in concentration.  Finally, the report noted continual 
deterioration regarding the veteran's ability to function in 
a work-like setting.  

As indicated, the Board finds that, collectively, the medical 
evidence of record supports a finding that from June 28, 2004 
the veteran has exhibited deficient occupational and social 
impairment.  Since then, he has demonstrated impaired impulse 
control, unprovoked anger, credible threats of violence, 
difficulty in adapting to a work-like setting, inability to 
maintain social or professional relations, and when medicated 
to control these symptoms, an inability to function 
occupationally.  See 38 C.F.R. § 4.130, DC 9411.

The Board finds a 100 percent rating unwarranted, however, at 
any time during this appeal.  The veteran's impairment cannot 
be described as "total."  The record does not show the type 
of cognitive and behavioral impairment reserved for a 100 
percent evaluation - though recent medical evidence indicates 
mental deterioration, the veteran is still able to think 
logically and coherently, is oriented, and, as noted by the 
May 2005 examiner, he behaves appropriately when medicated.  
38 C.F.R. § 4.130, DC 9411.

In summary, the Board agrees with the RO that staged ratings 
are appropriate here.  But the Board further finds that the 
30 percent rating is warranted only until VA treatment notes 
dated on June 28, 2004 indicate the veteran's substantial 
impairment.  From then on, the Board finds the 70 percent 
rating warranted.  See Fenderson, supra.  

Finally, the Board finds an extraschudular rating unwarranted 
here.  Application of the regular schedular standards is 
found practicable in this matter.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  The Merits of the Veteran's Claim for a TDIU

The veteran claims that his PTSD warrants the assignment of a 
TDIU in this matter.  The Board finds that the medical 
evidence of record does not preponderate against his claim.  
See Alemany, supra.  

A veteran may be awarded a TDIU if he is unable to secure or 
follow a substantially gainful occupation due solely to 
impairment resulting from his service-connected disabilities.  
See 38 C.F.R §§ 3.340, 3.341, 4.16.  To qualify for a total 
rating for compensation purposes, the evidence must show (1) 
a single disability rated as 100 percent disabling; or (2) 
that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See 
also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In this matter, the veteran will be hereafter rated as 70 
percent disabled for PTSD.  As the veteran is now rated at 
least 60 percent disabled for at least one disability, the 
record must also show, if he were to prevail here, that he is 
unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disability.  The Board 
finds that this supporting evidence exists in the record in 
the form of the May 2005 VA medical report.  

In the May 2005 report, the examiner stated that the veteran 
is not employable when unmedicated due to his PTSD 
symptomatology, particularly his anger and lashing out at 
fellow employees.  And while medicated, the examiner found 
the veteran unemployable due to the sedative effects of his 
medication.  These findings are supported by the evidence 
generated in the remainder of the May 2005 report, by the 
February 2005 letter from the same examiner, in which it is 
stated that, when either medicated or unmedicated, the 
veteran "was not able to successfully maintain work[,]" and 
by the February 2006 VA psychiatric report showing that the 
veteran experienced "continual" deterioration regarding his 
ability to function in a work-like setting, and had not been 
working "due to mental illness."  

As this supportive medical evidence is unchallenged in the 
record, the Board finds that the medical evidence does not 
preponderate against the veteran's claim that he is "unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilit[y]"  38 C.F.R. §§ 
4.16, 4.25.  See also 38 U.S.C.A. § 5107 (2002); Alemany, 
supra.  

IV.  The Merits of the Claim for a Nonservice-connected 
Pension

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  This statute is further 
elaborate under 38 C.F.R. § 3.3.  This regulation provides 
that basic entitlement to pension exists if a veteran served 
in the active military, naval, or air service for 90 days or 
more during a period of war; or served in the active 
military, naval, or air service during a period of war and 
was discharged or released from such service for a service-
connected disability; or served in the active military, 
naval, or air service for a period of 90 consecutive days or 
more and such period began or ended during a period of war; 
or served in the active military, naval, or air service for 
an aggregate of 90 days or more in two or more separate 
periods of service during more than one period of war. 38 
U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961, and ending on May 7, 1975, inclusive, 
in the case of a veteran who served in the Republic of 
Vietnam during that period, and the period beginning on 
August 5, 1964, and ending on May 7, 1975, inclusive, in all 
other cases. 38 C.F.R. § 3.2(f).

The record supports the veteran's claim to have served during 
a period of war - he served between March 1968 and October 
1969.  So he would normally be eligible for consideration of 
a pension under 38 U.S.C.A. § 1521.  But the Board finds such 
a pension unwarranted here as the veteran has been found 
unemployable due to a service-connected disorder rather than 
nonservice-connected disorder(s).  See Part III of this 
decision.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the U.S. 
Court of Appeals for Veterans Claims held that where the law, 
and not the evidence, is dispositive of a claim, such claim 
should be denied because of the absence of legal merit or the 
lack of entitlement under the law.  In this case, the veteran 
lacks legal entitlement to nonservice-connected disability 
pension due to the total grant under 38 C.F.R §§ 3.340, 
3.341, 4.16.  















	(CONTINUED ON NEXT PAGE)

ORDER

1.	An initial rating in excess of 30 percent for service-
connected PTSD prior to June 28, 2004 is denied.  

2.	A higher initial rating of 70 percent for service-
connected PTSD is granted beginning June 28, 2004, subject to 
the law and regulations controlling the award of monetary 
benefits.  

3.	Entitlement to a total rating based on individual 
unemployability due to a service-connected disability is 
granted.    

4.	The issue of entitlement to a nonservice-connected pension 
is dismissed.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


